DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Menachem Nathan (Reg. 65,392) on 1/6/2022.

Amendments to the Claims:
Claim 1: An array substrate, comprising: a substrate; a plurality of thin film transistors disposed on the substrate; and a planarization layer covering the plurality of thin film transistors and filled a region defined by the plurality of thin film transistors and the substrate; wherein the plurality of thin film transistors comprise: a molybdenum shading layer disposed on the substrate; a buffer layer covering on the molybdenum shading layer; an active layer disposed on the buffer layer; a gate insulating layer covering on the active layer; a patterned gate layer disposed on the gate insulating layer; an interlayer dielectric covering on the patterned gate layer; and a source/drain layer disposed on the interlayer dielectric and connected to the active layer by a first through-hole layer; further comprising: a transparent common conductive layer disposed on the planarization layer; a passivation layer disposed on the transparent common conductive layer; and transparent pixel electrodes disposed on the passivation layer.
Claim 2-3: (cancelled)
Claim 4: The array substrate according to claim [[3]] 1, further comprising a patterned metallic layer and an insulating layer disposed between the planarization layer and the transparent common conductive layer.
Claim 5: The array substrate according to claim [[3]] 1, wherein the active layer comprises: a poly-silicon layer; light doping layers disposed at opposite sides of the poly-silicon layer; and heavy doping layers contacted the light doping layers.
Claim 6: A method of manufacturing an array substrate, comprising steps of: providing an array substrate with a source/drain layer; providing a patterned photoresist layer covering the array substrate by half tone photo mask developing process; etching the source/drain layer; etching an interlayer dielectric, a gate insulating layer, and a buffer layer; ashing the patterned photoresist layer; etching the source/drain layer second time to form a patterned source/drain layer; and providing a planarization layer covering on the substrate; wherein the step of providing an array substrate with a source/drain layer further comprises steps of: providing a substrate; providing a patterned molybdenum shading layer disposed on the substrate; providing the buffer layer disposed on the patterned molybdenum shading layer; providing a patterned active layer disposed on the buffer layer; providing the gate insulating layer covering the patterned active layer; providing a patterned gate layer disposed on the gate insulating layer; providing the interlayer dielectric covering on the patterned gate layer; and providing the source/drain layer disposed on the interlayer dielectric.
Claim 8: (cancelled)
Claim 9: The method of manufacturing the array substrate according to claim [[8]] 6, wherein the patterned active layer comprises poly-silicon.
Claim 10: The method of manufacturing the array substrate according to claim [[8]] 6, wherein the patterned active layer comprises a poly-silicon layer, light doping layers disposed at opposite sides of the poly-silicon layer, and heavy doping layers disposed beside the light doping layers respectively.

Allowable Subject Matter
Claims 1, 4-7, and 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a planarization layer covering the plurality of thin film transistors and filled a region defined by the plurality of thin film transistors and the substrate; wherein the plurality of thin film transistors comprise: a molybdenum shading layer disposed on the substrate; a buffer layer covering on the molybdenum shading layer; an active layer disposed on the buffer layer; a gate insulating layer covering on the active layer; a patterned gate layer disposed on the gate insulating layer; an interlayer dielectric covering on the patterned gate layer; and a source/drain layer disposed on the interlayer dielectric and connected to the active layer by a first through-hole layer; 
The most relevant prior art Zhang (US publication 2020/0194526 A1), (specifically fig. 7 and related text) and Yamaguchi et al. (US publication 2018/0286888 A1), (specifically fig. 3 and related text), disclose some limitations of the claimed invention (Zhang teaches …a substrate (30, [0042], fig. 7); a plurality of thin film transistors disposed on the substrate (two transistors shown in fig. 7); and a planarization layer (41, [0042]) covering the plurality of thin film transistors (fig. 7) and filled a region (region of 71/72/73, [0057]) defined by the plurality of thin film transistors and the substrate (fig. 7); an active layer (402, [0042])…; a gate insulating layer (502, [0042]) covering on the active layer; a patterned gate layer (404, [0042]) disposed on the gate insulating layer; …and a source/drain layer (406/408, [0042]) … connected to the active layer by a first through-hole layer (fig. 7)… and Yamaguchi teaches …a common conductive layer (19, [0041], fig. 3) …; a pixel electrode (21, [0041]) …) but do not disclose nor render obvious independent claim(s) 1 as a whole (…a planarization layer covering the plurality of thin film transistors and filled a region defined by the plurality of thin film transistors and the substrate; wherein the plurality of thin film transistors comprise: a molybdenum shading layer disposed on the substrate; a buffer layer covering on the molybdenum shading layer; an active layer disposed on the buffer layer; a gate insulating layer covering on the active layer; a patterned gate layer disposed on the gate insulating layer; an interlayer dielectric covering on the patterned gate layer; and a source/drain layer disposed on the interlayer dielectric and connected 
Claim 6 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…providing a patterned photoresist layer covering the array substrate by half tone photo mask developing process; etching the source/drain layer; etching an interlayer dielectric, a gate insulating layer, and a buffer layer; ashing the patterned photoresist layer; etching the source/drain layer second time to form a patterned source/drain layer; and providing a planarization layer covering on the substrate; wherein the step of providing an array substrate with a source/drain layer further comprises steps of: providing a substrate; providing a patterned molybdenum shading layer disposed on the substrate; providing the buffer layer disposed on the patterned molybdenum shading layer; providing a patterned active layer disposed on the buffer layer; providing the gate insulating layer covering the patterned active layer; providing a patterned gate layer disposed on the gate insulating layer; providing the interlayer dielectric covering on the patterned gate layer; and providing the source/drain layer disposed on the interlayer dielectric”.

Claim 11 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a planarization layer covering the plurality of thin film transistors and filled a region defined by the plurality of thin film transistors and the substrate; a transparent common conductive layer disposed on the planarization layer; a passivation layer disposed on the transparent common conductive layer; and transparent pixel electrodes disposed on the passivation layer, wherein the plurality of thin film transistors comprise: a molybdenum shading layer disposed on the substrate; a buffer layer covering on the molybdenum shading layer; an active layer disposed on the buffer layer; a gate insulating layer covering on the active layer; a patterned gate layer disposed on the gate insulating layer; an interlayer dielectric covering on the patterned gate layer; and a source/drain layer disposed on the interlayer dielectric and connected to the active layer by a first through-hole layer”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 11 in its entirety 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828